Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of March 11th 2020 has been considered.
Claim 1 has been amended.
Claims 3, 9, 11 and 13 are cancelled.
Claims 1, 4-8, 10, 12 and 14-17 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on March 11th 2020, with respect to the rejection of claims 1-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakai, Haumann and Liu (see discussion, below).
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 2012/0040077 A1) in view of NPL Haumann, “Fat Modification” (from INFORM, Vol. 5, no. 6 (June 1994)), NPL Liu et al., “High-oleic canola oils and their food applications”.

Regarding claims 1, 4-8, 10, 12 and 14-17: Sakai discloses a non-selective transesterified oil (i.e., chemically esterified) where palm oil is chemically transesterified 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792